Citation Nr: 0532174	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-02 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUE

Entitlement to an increased monthly apportionment of the 
veteran's VA compensation benefits in excess of $55.50 on 
behalf of each of the two minor children of the veteran in 
the custody of the appellant.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from March 1988 to December 
1994.

By award letter dated in July 2002, the RO advised the 
appellant, the former spouse of the veteran, that her request 
for an increase in the apportionment of the veteran's 
compensation benefits was denied.  At that time, she was 
receiving $57 per month for her two children.  In May 2003, 
it was determined that the appellant's apportionment was 
increased to $55.50 per month per child.  The appellant 
continued to assert that she should receive a higher 
apportionment.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2004, at which time it was 
remanded for additional development of the record and to 
ensure due process.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.

The Board notes that in an award letter dated in July 2005, 
the veteran and the appellant were separately notified that 
the monthly apportionment for B. was being terminated, and 
that the veteran's compensation benefits were being restored 
by the amount that had been apportioned for her.

This is a contested claim and the appropriate procedures have 
been followed.  See 38 C.F.R. § 19.100, 19.101, 19.102 
(2005).


FINDINGS OF FACT

1.  The appellant receives an apportionment of the veteran's 
compensation benefits on behalf of two minor children of the 
veteran.

2.  The veteran's monthly expenses exceed his income.

3.  An increase in the amount apportioned from the veteran's 
VA benefits would cause the veteran financial hardship.


CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
VA compensation benefits on behalf of his minor children have 
not been met.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. 
§§ 3.450, 3.451 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  However, it does not appear that these changes 
are applicable to claims such as the one decided herein.  Cf. 
Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found in Title 38, United States Code, Chapter 51 (i.e., the 
laws changed by VCAA).  Similarly, the statute at issue in 
this matter is not found in Chapter 51 (rather, in Chapter 
53).  In any event, the Board will proceed to consider 
whether VA's duties to notify and assist have been satisfied 
in this case.

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Notwithstanding the fact that the VA was not obligated to 
comply with the VCAA, it satisfied its duty to notify by 
means of a letter issued to the appellant in February 2004.  
This letter informed the appellant of the information and 
evidence required to substantiate the claim, and of her and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in her 
possession, pertinent to the appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to VA's duty to assist, the record contains 
financial status reports and information pertaining to the 
status of the children of the veteran.  The appellant has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to the claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.

II.  Merits of Claim

Legal criteria

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a spouse and children if the veteran 
is not residing with the spouse and children, and the veteran 
is not reasonably discharging his or her responsibility for 
the spouse's and/or the children's support.  See 38 U.S.C.A. 
§ 5307(a); 38 C.F.R. § 3.450(a).

No apportionment will be made where the veteran is providing 
for dependents.  The additional benefits for such dependents 
will be paid to the veteran.  38 C.F.R. § 3.450(c).

Generally, where hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case, 
as long as it does not cause undue hardship to the veteran or 
other persons in interest.  38 C.F.R. § 3.451.  In 
determining the basis for special apportionment, 
consideration will be given such factors as:  the amount of 
VA benefits payable; other resources and income of the 
veteran and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his dependents, 
and the apportionment claimants.  The amount apportioned 
should generally be consistent with the total number of 
dependents involved.  Ordinarily, apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionment.  Id.

Analysis

The record discloses that the appellant was initially awarded 
a total of $57 per month for the veteran's two children as an 
apportionment of his disability compensation benefits.  This 
was subsequently increased to $111 per month ($55.50 per 
child), effective May 2003.

For the veteran, service connection is in effect for five 
disabilities, evaluated as 40 percent disabling from November 
2000.  

During the pendency of the claim, several financial status 
reports have been submitted by both the veteran and the 
appellant, to include those received from the veteran in 
April 2002, March 2004, and June 2005, and those received 
from the appellant in March 2002, June 2003, January 2004, 
February 2004, and March 2005.  Each essentially shows that 
the net monthly expenses exceed the monthly income for each 
party by amounts varying from approximately $115 to more than 
$1,000.  

The current amount of the apportionment for each minor child 
(i.e., $55.50) essentially represents the amount of 
additional compensation payable for two dependents.  After a 
careful review of the record, the Board finds no basis on 
which the appellant is entitled to receive an increased 
apportionment for the veteran's two children who have been, 
as confirmed in a field examination report dated in July 
2005, in the custody of the appellant.  The Board 
acknowledges that the veteran has not been making the court-
ordered payments for his children, as asserted by the 
appellant and as shown by various family court and state 
child support agency documents in the file.  Nevertheless, as 
noted above, his expenses exceed his income, even when the 
court-ordered child support payments are not considered.  For 
example, as reflected on his June 2005 financial status 
report, his total monthly expenses exceed his net monthly 
income by $153, which does not take into account his court-
ordered child support obligations of $401 per month.  Thus, 
if a higher amount were to be apportioned, undue hardship 
would clearly result.  

The evidence supporting the appellant's claim consists of her 
statements.  However, the Board finds that the evidence 
demonstrates that the veteran's net income is such that 
hardship would result from imposing a higher apportionment.  
The Board also has taken into consideration the fact that the 
apportionment of $55.50 on behalf of each of the two minor 
children of the veteran in the appellant's custody represents 
more than 20 percent of the veteran's monthly VA compensation 
benefits, and as such does not constitute an unreasonable 
amount of apportionment, in the opinion of the Board and 
consistent with regulatory guidance in 38 C.F.R. § 3.451.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim for an 
increased apportionment.

The Board acknowledges that a custody order dated in April 
2005 reveals that the veteran was to have physical custody of 
one of his children.  Further, an RO field examination in 
July 2005 revealed that the parties subsequently agreed that, 
despite the court order amending custody, it would be in the 
best interest of the child if the child would be sent to live 
with the appellant's sister.  Arrangements had been made to 
bring this about at the end of July 2005.  Thus, the RO 
terminated the apportionment on that child's behalf, 
effective in August 2005.  


ORDER

An increased apportionment of the veteran's compensation 
benefits on behalf of his minor children is denied. 



	                        
____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


